Name: Council Regulation (EEC) No 199/90 of 22 January 1990 amending Regulation (EEC) No 2112/87 introducing special measures for certain processed oil products in Spain
 Type: Regulation
 Subject Matter: trade;  Europe;  plant product;  trade policy
 Date Published: nan

 No L 22/4 Official Journal of the European Communities 27. 1 . 90 COUNCIL REGULATION (EEC) No 199/90 of 22 January 1990 amending Regulation (EEC) No 2112/87 introducing special measures for certain processed oil products in Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the quantity of Spanish imports of animal oils and fats which are not subject to the control arrangements has increased to such an extent as to threaten the overall balance of the sector and the pursuit of the objectives set for the standstill period ; whereas competition between the various vegetable oils and fats should be re-established by enabling manufacturers to obtain soya oil at the world market price ; Whereas provision should be made for extending the list of food industries which may obtain soya oil at the world market price, provided that such extension does not disturb the use of other vegetable oils, notably olive oil, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 (1 ) thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Whereas Article 15 of Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (! ), as last amended by Regulation (EEC) No 198/90 (2), providers for the introduction of the control of the level of consumer prices referred to in Article 94 ( 1 ) (b) of the Act of Accession ; Article 1 Article 1 of Regulation (EEC) No 2112/87 is replaced by the following : 'Article 1 the levy referred to in Article 14 of Regulation (EEC) No 1183/86 shall be repaid, at the request of firms using oils, in respect of oils used in the manufacture of products covered by CN codes 1516, 1517 and 2103 90 90 for which the levy has been paid. A decision may be taken, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, to extend repayment of the said levy to oils used in the manufacture of other products, provided that such extension does not disturb the use of other vegetable oils, notably olive oil.' Whereas Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consump ­ tion in Spain (3), as last amended by Regulation (EEC) No 32799/88 (4), provides for a levy on the release for consumption on the Spanish domestic market of the oils intended for human consumption listed in Annex I to Regulation (EEC) No 1183/86, the levy being fixed on the basis of the difference between the price of soya oil in Spain during the 1984/85 marketing year and the price of oil imported into Spain from third countries ; Whereas Article 1 of Council Regulation (EEC) No 2112/87 (*) provides for repayment of the levy referred to in Article 14 of Regulation (EEC) No 1183/86 at the request of firms using the oils in the manufacture of mayonnaise and other fine sauces ; (') OJ No L 53, 1 . 3 . 1986, p. 47. (J) See page 1 of this Official Journal. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No L 107, 24. 4. 1986, p. 17. (&lt;) OJ No L 326, 30. 11 . 1988, p. 21 . ft OJ No L 197, 18 . 7. 1987, p. 1 . No L 22/527. 1 . 90 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1990 . For the Council The President M. O'KENNEDY